UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 1, 2007 Commission File Number 0-21626 ELECTROGLAS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 77-0336101 (State of Incorporation) (I.R.S. Employer Identification Number) 5729 Fontanoso Way San Jose, CA95138 Telephone: (408) 528-3000 (Address of Principal Executive Offices and Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of January 2, 2008, 26,504,000shares of the Registrant's Common Stock, $0.01 par value, were outstanding (excluding 155,000 shares held by the Company as treasury stock). FORWARD-LOOKING STATEMENTS The following discussion should be read in conjunction with our accompanying Condensed Consolidated Financial Statements and the related notes thereto.This Quarterly Report on Form 10-Q contains forward-looking statements within the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.All statements included or incorporated by reference in this Quarterly Report, other than statements that are purely historical are forward-looking statements.Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions also identify forward-looking statements.The forward-looking statements include, without limitation, statements regarding: • Our belief that continued, rapid development of new products and enhancements to existing products is necessary to maintain our competitive position; • Our belief that alternative sources of components and subassemblies included in our products that are obtained from a single source exist or can be developed, if required; • Our belief that our products compete favorably with respect to product performance, reliability, price, service and technical support, product improvements, established relationships with customers, and product familiarity; • Our intention to retain any future earnings to fund the development and growth of our business; • Our belief that to stay competitive, grow our business over the long term, improve our gross margins, and generate operating cash flows, we must continue to invest in new technologies and product enhancements and at the same time, as necessary, rapidly adjust our expense structure during the hard to predict cyclical semiconductor equipment demand cycles; • Our expectation that the semiconductor test markets will remain highly cyclical and difficult to forecast; • Our expectation that international sales will continue to represent a significant percentage of net sales and fluctuate as a percentage of total sales; • Our intention to control discretionary expenses and continue investing in our new product programs; • Our intention not to repatriate earnings from foreign subsidiaries and the effect of any repatriation of foreign earnings on income taxes; • Our cash contractual obligations as of December 1, 2007; • Our anticipation that our future cash from operations, available cash and cash equivalents, and proceeds from our line of credit at December 1, 2007 should be sufficient to meet our anticipated needs for working capital and capital expenditures to support planned activities for the next twelve months; • Our expectation that external financing vehicles will continue to be available to us; • Our expectation that the holders of the 6.25% Notes will convert the Notes into Common Stock at some time prior to March 2011 or if not converted prior to that date the note holders will require us to purchase the Notes at that time; • Our belief that future sales will be impacted by our ability to succeed in new product evaluations; • Our belief that we have and can maintain certain technological and other advantages over our competitors; • Our belief that our success depends in significant part on our intellectural property, innovation, technological expertise and distribution strength; • Our belief that our future success partly depends on our ability to hire and retain key personnel and the ability to attract additional skilled personnel in all areas to grow our business; • Our current intention not to issue any preferred stock; • Our belief that we currently have adequate internal controls over financial reporting; • Our expectation with respect to continuing to incur expenses and to devote management resources to Section 404 compliance; • Our belief that our current foreign exchange exposure in all international operations is not material to our consolidated financial statements because we primarily transact business in United States dollars; • Our belief that the impact of a 10% change in exchange rates would not be material to our financial condition and results of operations; • Our belief that it is improbable that we will be required to pay any amounts for indemnification under our software license agreements; • Our statements relating to outstanding restructuring charges and the timing of payment of such charges; • Our assertion that sales often reflect orders shipped in the same quarter as they are received; • Our intention to emphasize outsourcing in functional areas where it is cost effective and increases the Company’s competitive position; • Our belief that in order to become profitable, our market share for our products must improve; • Our intention to continue to emphasize reduction of our utilization of cash, improving gross margins on sales, and maintaining spending controls • Our belief that critical accounting policies affects our judgments and estimates used in the preparation of our consolidated financial statements; 2 • Our intention to record a full valuation allowance on domestic tax benefits until we can sustain an appropriate level of profitability; and • Our belief that we have adequately accrued for any foreseeable outcome related to any foreign and domestic tax issues on a more likely than not basis. The forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those stated or implied by the forward-looking statements. These risks and uncertainties include but are not limited to: • An unanticipated lack of resources to continue to make investments in technological advances necessary to maintain competitive advantages; • Unanticipated product performance failures and the lack of market acceptance of our EG6000 products; • Unanticipated problems encountered in our manufacturing outsourcing and other outsourcing efforts; • Unanticipated problems with foreign and domestic tax authorities; • An unanticipated lack of resources sufficient to invest in selective new wafer prober development programs; • Continued cyclicality in the semiconductor industry; • The ability to secure additional funding, if needed; • The ability to achieve broad market acceptance of existing and future products; and • The loss of one or more of our customers. For a detailed description of these and other risks associated with our business that could cause actual results to differ from those stated or implied in such forward-looking statements, see the disclosure contained under the heading “Factors that May Affect Results and Financial Condition” in this Quarterly Report on Form 10-Q.All forward-looking statements included in this document are made as of the date hereof, based on information available to us as of the date hereof, and we assume no obligation to update any forward-looking statement or statements. The reader should also consult the cautionary statements and risk factors listed in our reports filed from time to time with the Securities and Exchange Commission. 3 PART I.
